DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “context processing engine” and “response generator” in claims 1-3, 6-14 and 20. The elements/limitations are interpreted as corresponding to processes executed by a processor as described in claim 2 and para. [0039]-[0040] of the original specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This interpretation is neither a rejection nor an objection of/to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 14 and 20 recite “with a manner in which the response generator responds…”. There is the response generator” in the claims. The claim language is interpreted as “a response generator”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


                Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of query processing without significantly more. The claims 1, 14 and 20 recite mental processes of receiving an input query, identifying cues associated with the query, and outputting a response message for the query based on preferences and previous responses and can be achieved manually with a pen and paper by receiving text queries and providing answers/responses based on preferences and previous answers/responses  This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements where the generically recited computer elements (system, device, engine and generator executed on a processor, medium) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating information/responses to input based on stored data corresponds to the well-understood, routine, conventional computer functions of storing and retrieving information in memory as recognized by the court decisions (see MPEP § 2106.05) as claims 2-13, and 14-19 also recite mental processes and do not add significantly more that the abstract idea and are as such similarly rejected.
Also, Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se, i.e. mere information in the form of data. Although the claim recites a "computer-readable storage medium", it has been noted that the ordinary and customary meaning of "computer readable storage medium" to a person of ordinary skill in the art is broad enough to encompass both non-transitory and transitory media. Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of matter). Therefore, a claim directed to computer instructions embodied in a signal is not statutory under 35 U.S.C. 101. In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the storage medium in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.       Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al US PGPUB 2018/0314689 A1 (“Wang”)
           Per Claim 1, Wang discloses a system comprising: 
              a personal assistant electronic device that receives input data indicative of a query specifying a request from a user within an environment (para. [0064]-[0065]; para. [0276]); 
              a context processing engine configured to establish a context for the query, the engine applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; para. [0193]; para. [0197]; para. [0301]; para. [0313]; para. [0324]-[0325]; para. [0360]); and 
             a response generator configured to output a response message based on the request, the query context and a response profile for the user, the response profile specifying one or more preferences for the user, each of the one or more preferences being associated with a manner in which the response generator responds to requests from the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages (para. [0113]; para. [0426]; the dialog assistant 3010 can autonomously (e.g., automatically, without any clarification questions or user responses thereto) generate a clarification of the 
          Per Claim 2, Wang discloses the system of claim 1, wherein the context processing engine and the response generator execute on a processor of the personal assistant electronic device (para. [0538]; para. [0542]). 
          Per Claim 3, Wang discloses the system of claim 1, wherein the context processing engine and the response generator execute on a processor external to the personal assistant electronic device (para. [0106]; para. [0364]). 
          Per Claim 4, Wang discloses the system of claim 1, wherein the at least one input source of the personal assistant electronic device comprises a microphone and the input data indicative of the query comprises audio data (para. [0085]). 
          Per Claim 5, Wang discloses the system of claim 4, wherein the at least one input source of the personal assistant electronic device further comprises a camera and the input data further comprises image data captured coincident with the audio data (para. [0085]; para. [0104]; para. [0114]). 
           Per Claim 6, Wang discloses the system of claim 1, wherein the context processing engine is configured to apply the one or more trained models to the input data to determine environmental cues based on any of: (i) noise level, (ii) presence of people within close proximity to the user, (iii) whether the user is in the presence of one or more of a set of predefined users, (iv) location, (v) location acoustics, (vi) degree of privacy, and (vii) time of day (para. [0064]; para. [0324]-[0325]; para. [0360]). 
            Per Claim 7, Wang discloses the system of claim 1, wherein the context processing engine is configured to apply the one or more trained models to the input 
          Per Claim 9, Wang discloses the system of claim 1, further comprising a query handler connected to the response generator, the query handler configured to: receive, from the response generator, the request and context information relevant to the request, the context information based on the query context (para. [0113]-[0116]; para. [0331]); and
           transmit, to the response generator, a response based on the request and the context information relevant to the request (para. [0113]-[0116]; para. [0331]). 
         Per Claim 10, Wang discloses the system of claim 1, further comprising a query handler connected to the response generator, the query handler configured to: receive, from the response generator, the request and context information relevant to the request, the context information based on the query context and the user preferences (para. [0113]-[0116]; para. [0331]; para. [0436]); 
              and transmit, to the response generator, a response based on the request and the context information relevant to the request (para. [0113]-[0116]). 
          Per Claim 11, Wang discloses the system of claim 1, wherein the response generator includes a personality mode and a query handler, the query handler configured to: receive the request and context information relevant to the request, the context information based on the query context and the personality mode (para. [0113]-[0116]; para. [0331]; para. [0436]); and
            generate a response based on the request and the context information relevant to the request (para. [0113]-[0116]; para. [0331]; para. [0436]). 
Claim 12, Wang discloses the system of claim 1, wherein the response generator includes a language processing engine configured to convey the response message as audio (para. [0113]-[0117]; para. [0331]). 
          Per Claim 13, Wang discloses the system of claim 1, wherein the response generator includes a speech recognition engine, wherein the speech recognition engine extracts the request from an audio recording (Abstract; para. [0113]-[0117]; para. [0226]; para. [0331]; para. [0352]-[0353]).. 
          Per Claim 14, Wang discloses a method comprising: 
               receiving, by a personal assistant electronic device, input data indicative of a query specifying a request from a user within an environment (para. [0064]-[0065]; para. [0276]);
             determining, on a processor, a context for the query, wherein determining includes applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; para. [0193]; para. [0197]; para. [0301]; para. [0313]; para. [0324]-[0325]; para. [0360]); and 
             transmitting a response message to the user based on the request, the response message constructed based on the query context and on a response profile for the user, the response profile specifying one or more preferences for the user, each of the one or more preferences being associated with a manner in which the response generator responds to requests from the user, each of the one or more preferences 
           Per Claim 16, Wang discloses the method of claim 14, wherein determining the context for the query includes obtaining personal cues from one or more of images and audio (para. [0114]; para. [0174]). 
           Per Claim 17, Wang discloses the method of claim 14, wherein the personal cues include one or more of user identifiers, user parameters, tone of voice, pitch, cadence and emotion (para. [0114]). 
           Per Claim 18, Wang discloses the method of claim 14, wherein the environmental cues include one or more of location, noise level, size of group, and location acoustics (para. [0064]; para. [0324]-[0325]; para. [0360]). 
           Per Claim 19, Wang discloses the method of claim 14, wherein obtaining a response to the query includes accessing one or more of a calendaring application and a weather application (para. [0358]-[0359]; para. [0415]). 
          Per Claim 20, Wang discloses a computer-readable storage medium comprising instructions that, when executed, configure one or more processors to: 
            receive input data indicative of a query specifying a request from a user within an environment (para. [0064]-[0065]; para. [0276]);
           determine, on a processor, a context for the query, wherein determining includes applying trained models to the input data to identify personal and environmental cues 
              transmit a response message to the user based on the request, the response message constructed based on the query context and on a response profile for the user, the response profile specifying one or more preferences for the user, each of the one or more preferences being associated with a manner in which the response generator responds to requests from the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages (para. [0113]; para. [0426]; the dialog assistant 3010 can autonomously (e.g., automatically, without any clarification questions or user responses thereto) generate a clarification of the user's dialog input 3012 where appropriate, based on, for example, a previous history of clarifications…, para. [0436]; para. [0443]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



2.          Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Murugheshan et al US PGPUB 2018/0032884 A1 (“Murugheshan”)
Per Claim 8, Wang discloses the system of claim 7, 
               Wang does not explicitly disclose wherein the input data includes information received from social media, wherein the context processing engine determines one or more personal cues from the information received from social media
              However, this feature is taught by Murugheshan (para. [0023]; para. [0051]-[0052]; para. [0059]) 
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Murugheshan with the system of Wang, because such combination would have resulted in determining the personality of the user (Murugheshan, para. [0051])
            Per Claim 15, Wang discloses the method of claim 14, 
               Wang does not explicitly disclose wherein determining the context for the query includes obtaining one or more personal cues from social media
               However, this feature is taught by Murugheshan (para. [0023]; para. [0051]-[0052]; para. [0059]) 
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Murugheshan with the system of Wang, because such combination would have resulted in determining the personality of the user (Murugheshan, para. [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.